AO 2458 (CASDRev. 08114) Judgment in a Petty Criminal Case



                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
              UNITED ST ATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                               v.                                    (For Offenses Committed On or After November 1, 1987)
                Antonio GALTSIA-VASQUEZ
                                                                         Case Number:        18CR4857-PCL

                                                                     Elizabeth M. Barros
                                                                     Defendant's Attorney
REGISTRATION NO.                80082298


The Defendant:
       pleaded guilty to count(s)     1 OF THE INDICTMENT
                                                                                                                         r   ;:•!'JNIA
 D was found guilty on count(s)                                                                                         ~);::::::;UTY


    after a nlea of not m1iltv.
Accordingly, the defendant is adjudged guilty of such count(s ), which involve the following offense(s ):
                                                                                                                        Count
Title & Section                     Nature of Offense                                                                Number(s)
8 USC 1325                          IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                            I




       The defendant is sentenced is provided on page 2 of this judgment


       The defendant has been found not guilty on count(s)

 IXl Count(s) UNDERLYING COUNTS                                are Dismissed without prejudice on the motion of the United States.

 IXl Assessment : REMITTED


 IXl   No fine             Forfeiture pursuant to order filed                                       , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.

                                                                     Januarv 10, 2019
                                                                     D



                                                                     HON. PET  C LE IS
                                                                     UNITED STAT   AGISTRATE JUDGE
                                                                                                                                         \
                                                                                                                  18CR4857-PCL
EFENDANT:                Antonio GALISIA-VASQUEZ                                                  Judgment - Page 2 of 2
CASE NUMBER:             18CR4857-PCL

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED




      Sentence imposed pursuant to Title 8 USC Section 1326(b).
      The court makes the following recommendations to the Bureau of Prisons:




      The defendant is remanded to the custody of the United States Marshal.

 D    The defendant shall surrender to the United States Marshal for this district:
           at                              AM.               on
      D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
      Prisons:
           on or before
      D    as notified by the United States Marshal.
      D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

      Defendant delivered on


at _ _ _ _ _ _ _ _ _ _ _ _ , \Vith a certified copy of this judgment.


                                                                  UNITED STA TES MARSHAL



                                    By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                       18CR4857-PCL
